                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FEENIX PAYMENT SYSTEMS, LLC, et : CIVIL ACTION
al.                             :
                                :
              v.                : NO. 20-1519-MAK
                                :
STEEL CAPITAL MANAGEMENT,       :
LLC, et al.                     :


                                     MEMORANDUM
KEARNEY, J.                                                                        May 28, 2021

       Sealing or redacting business terms from pleadings requires showing particularized and

present harm from disclosure. Parties seeking to protect their own view of confidential business

goals by invoking the constitutional authority of federal courts must recognize the public trust

placed in our judicial processes from a transparent deliberative process.    We do not preclude

public access to the facts underlying our Orders simply because businesspersons do not want

their business hopes disclosed. Even when the businesspersons do not want the citizens to know

their plans. But we need much more. We have spent many hours scrutinizing a Complaint with

substantial redactions of information relating to a business plan and goals. The Plaintiffs do not

identify the specific secret information.    The Plaintiffs instead carefully word smithed its

overarching goals and high-level strategies and then self-proclaimed those thoughts as trade

secrets. They went so far as redacting what customers may view as benefits and information

published in the trade press and on a website months ago. We today direct the Plaintiffs to file

an amended Complaint lifting the seal on all but parts of paragraphs 40 and 49 of their

Complaint which we will address after an evidentiary hearing.

       The common law right of access to judicial proceedings and judicial records” is a right

which our Court of Appeals holds is “‘beyond dispute.’” 1 The burden of justifying the
confidentiality of each document sought to be covered by a protective order remains on the party

seeking the order. 2 Right of access to judicial records is not absolute. 3

        We have “‘supervisory power over [our] own records and files’” and may deny access

“‘where court files [may] become a vehicle for improper purposes.’” 4 Our court of appeals

permits us to seal documents where justice requires. 5 Right of access ‘promotes public

confidence in the judicial system by enhancing testimonial trustworthiness and the quality of

justice dispensed by the court.’” 6 A “‘strong presumption’ in favor of accessibility attaches to

almost all documents created in the course of civil proceedings.” 7 Beyond evidence, the common

law right of access includes all judicial records and documents, “transcripts, evidence, pleadings,

and other materials submitted by litigants ....” 8

        We do not preclude public access absent particularized good cause. “Good cause is

established on a showing that disclosure will work a clearly defined and serious injury to the

party seeking closure. The injury must be shown with specificity.” 9 “Broad allegations of harm,

unsubstantiated by specific examples or articulated reasoning,” do not support a good cause

showing. 10

        Judge Burke’s oft-cited decision in Mosaid Tech. Inc. v. LSI Corp. is instructive. 11 Judge

Burke in Mosaid explained, “terms that relate to pricing, valuation, monetary payments, and

financial information should be protected.” 12 Judge Burke warned against redaction of other

terms, such as basic, foundational, and non-financial terms, particularly where the terms sought

to be redacted address the “core of the parties’ dispute, and the reason they have sought relief in

this forum.” 13 He further explained granting the application to prevent disclosure of reference to

underlying agreements “would effectively convert itself into an arbitrational tribunal, where the

presumption is that all materials will be kept confidential and not be disclosed to the public.” 14



                                                     2
       On the other hand, “[d]ocuments containing trade secrets or other confidential business

information may be protected from disclosure.” 15 “Information in a document, report, brief, or

transcript may hint at [trade secrets] without actually threatening any ‘clearly defined and serious

injury.’” 16 When redaction is deemed appropriate, “the proposed redactions should be as narrow

as possible.” 17 A document is not sealed in its entirety simply because it contains trade secrets or

confidential information, rather, the protection sought must target the specific secrets and

confidential information. 18 But we are mindful of the harm in lifting the seal on a trade secret if

the proponent can show it is a trade secret.

       We do not extend a seal to protect stale information from public disclosure absent a

specific explanation of harm resulting from such disclosure. 19 “The rationale for protecting

materials from disclosure is undermined when those materials contain information that is

stale.” 20 The presence of stale information weighs against finding a competitive disadvantage

will be created by disclosure. 21

       We studied each allegation the Plaintiffs still wish to redact. We begin by observing

Plaintiffs plead several facts which do not appear to be necessary to meet their Rule 8 obligations

but are nevertheless redacted based on three arguments. They first argue their general high-level

disclosures of training their professionals on “how” their business model works or the manner in

which it couples its venture initiatives with payor-processing activities, including the nature of

the benefit to their investors, is somehow a trade secret unknown to the marketplace. They also

argue material on the Defendants’ website or in the trade press is somehow confidential but

ignore the present public disclosure of this material. They also redact a variety of general

descriptions of their goals and aspirations but do not plead specifics describing their efforts.




                                                  3
    We must lift the seal on high level non-specific strategies not identified as trade secrets.

       Plaintiffs redact high-level characterizations of the business knowledge taught by Feenix

including a series of “how to” allegations without identifying the methods or processes allegedly

covered by these general descriptions. 22 We would face a different issue if Plaintiffs plead the

specifics of their model. They instead plead they teach their employees “how to” take unplead

steps. We would expect almost all employers teach their agents “how to” perform necessary acts

which may be unique to the employer. Those necessary acts may be entitled to protection but

not allegations of general training.

       The Plaintiffs plead the “trade secrets” in paragraphs 40 and 49 as including a publicly

disclosed strategy for coupling growth capital investments and payment processing services.

Plaintiffs withdrew the seal on this “coupling” allegation after recognizing its public disclosure.

       Plaintiffs redact this material from a judicial document without overcoming the thumb on

the scale in the favor of openness with a strong presumption of public access under the common

law right of access. 23 These high level aspirational and largely unnecessary (for purposes of

Rule 8) allegations cannot be sealed.

                        We lift the seal on publicly disclosed information.

       . Plaintiffs discount the public disclosures of several redacted allegations including on the

Defendants’ website. Plaintiffs redact data from the Defendants´ website. 24 They redact because

further disclosure may create harm. We cannot follow this argument. The information is already

published. No court has enjoined its publication. The Defendants’ website does not identify

their strategies as being derived from the Plaintiffs. The Plaintiffs never moved to enjoin or

remove the Defendants’ website disclosures. If anything, the Defendants are willing to disclose

their processes on their website. Nothing on the Defendants’ website identifies their processes as



                                                 4
being the Plaintiffs’ trade secrets. Plaintiffs cannot redact material copied from websites freely

available for many months.

       Plaintiffs also redact material already fully described in an article entitled “Who Are the

Major Revenue-Based Investing VCs?” published on techcrunch.com describing coupling

payment processing services by each of its portfolio companies. The trade press describes these

fees “create a ‘win-win’ partnership for investors as credit card processing data provides the

investor with real-time sales transparency and the investor high current income, with equity-like

upside and significant recovery for downside protection portfolio companies are able to access

competitive and often non-dilutive financing by monetizing expenses being paid to its current

processors,     thus      yielding      a      mutual     benefit      for     both      parties.”

https://techcrunch.com/2019/08/19/who-are-the-major-revenue-based-investing-vcs/               (last

updated May 25, 2021).

       Despite this public disclosure, Plaintiffs redact the same facts. For example, Plaintiffs

redact an allegation of their interests “uniquely aligned with the incentives of its portfolio

companies, because money earned through Feenix’s payment-processing fees scales with the

portfolio companies’ growth” and “The fees that Feenix receives from these contracts create a

steady stream of revenue for investors in Feenix’s funds, in addition to equity-like upside if the

portfolio company grows.” 25         Plaintiffs claim this article is derived from information

improperly given to the author. Maybe so. We will find out. But it is public and there is no

basis now to preclude public access as a secret.

    We lift the seal on Plaintiffs’ perceptions of their customers’ preferences or parlance.

       Plaintiffs also describe how their strategy affects their customers. We cannot see how

allegations as to customers’ reactions can be a trade secret precluding public access. Plaintiffs’



                                                   5
high-level aspirations or business goals, customer reactions, publicly disclosed aspirations and

strategies are not entitled to be precluded from public access.

          Plaintiffs also redact the nature of their customer’s liquidation events. They redact a

definition of liquidation event. 26 These allegations could not be Plaintiffs’ trade secrets.

           We do not lift the seal on most of paragraphs 40 and 49 where Plaintiffs define their
                 trade secrets in general terms subject to an evidentiary hearing.

          In addition to pleading the coupling thoughts, the Plaintiffs continue further in paragraphs

40 and 49 with general descriptions of trade secrets. We decline at this stage to lift the seal on

the remaining allegations of paragraph 40 and 49 subject to an evidentiary hearing where we can

evaluate the credibility of witnesses describing, in a sealed proceeding the reasons why these

general descriptions in paragraphs 40 and 49 should be precluded from public access. We are

mindful of the risk in disclosure and prefer, at this stage, to hold on lifting the seal on the only

allegations where the Plaintiffs specifically identify something (albeit general) as a trade secret.




1
 LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d 216, 220 (3d Cir. 2011) (quoting Littlejohn v. Bic
Corp., 851 F.2d 673, 677–78 (3d Cir.1988)); see also In re Avandia Mktg., Sales Practices &
Products Liab. Litig., 924 F.3d 662, 675 (3d. Cir. 2019).
2
  Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3d Cir.1986), cert. denied, 484 U.S. 976
(1987).
3
  LEAP Sys., Inc., 638 F.3d at 221 (citing Nixon v. Warner Commc'ns, 435 U.S. 589, 598
(1978)).
4
    Id. (quoting Nixon, 435 U.S. at 598).
5
    Id.
6
    Id. at 220 (quoting Littlejohn, 851 F.2d at 677-78).
7
    Id. (citing Publicker v. Indus., Inc. v. Cohen, 733 F.2d 1059, 1070 (3d Cir. 1984)).
8
    United States v. Martin, 746 F.2d 964, 968 (3d Cir. 1984) (citation and quotations omitted).

                                                   6
9
    Publicker, 733 F.2d at1071 (internal citations omitted).
10
     Cipollone, 785 F.2d at 1121.
11
     Mosaid Tech., Inc. v. LSI Corp., 878 F. Supp. 2d 503, 511 (D. Del. 2012).
12
     Id.
13
     Id.
14
     Id. at 512.
15
     Leucadia v. Applied Extrusion Tech., Inc., 998 F.2d 157, 166 (3d Cir. 1993).
16
  Insight Equity AP X LP v. Transitions Optical, Inc., No. 10-635, 2016 WL 7477751, at *1 (D.
Del. Dec. 29, 2016).
17
     Id.
18
     See id.
19
   Id. (“Things that typically weigh against the necessity of sealing include that the information is
old, or general, or already in the public record, and was relevant to the judicial proceeding.”); see
also Zavala v. Wal-Mart Corp., No. 03-5309, 2007 WL 2688934, at *10 (D.N.J. Sept. 12, 2007)
(finding materials dating back to more than three years ago were not subject to seal as such stale
information was “unlikely to harm any ‘future negotiations’” or give the defendants’ competitors
a future competitive advantage”).
20
  Faulman v. Sec. Mut. Fin. Life Ins. Co., No. 04-0583, 2006 WL 1541059, at *3 (D.N.J. Jun. 2,
2006).
21
     Koch v. Greenberg, No. 07-9600, 2012 WL 1449186, at *4 (S.D.N.Y. Apr. 13, 2012).
22
     ECF Doc. No. 2, ¶ 31.
23
     In re Avandia Mktg., 924 F.3d at 670.
24
     ECF Doc. No. 2, ¶ ¶ 32, 33, 34, 35
25
     Id., ¶ ¶ 21, 22.
26
     Id., ¶ 23.




                                                   7
